                  Ⅲ0叩セⅦ8◎ 0Ⅱ鴻閤・ In閤
                           0卯門L9 (9丁;)
                   帥L= ÅN ̀Ⅲ018叩皿H
                       事○○叫S U叩困事Sゼ臼;
                   轍雅男J J〆柳のαJ鋤V
                     ・bs富̀ouセ釦d ・v事能d
                                                :佃
                        一一へ判型
                      ●○    d ̀蝿I且仏V「甘言SO困
                        ̀鱒型ⅢqnS布I叩〇〇dseせ
                                                                                  O乙O乙̀;南関
                                                                   叩〇人仏eN ̀八〇坪e困事S掘:p3唯G
                                                                                                Ⅲ額をOS
       SV置Dn○○ qN∀ H「臼ON∇関大NOHユN∀ ̀言丁∀AV○○∀〇人NO上端井叩甲d岬丁eS脚○○
  St; eSco S叩l u叩edde I P耽̀叩OO S叩uT 9叩Otnd oI PeZ叩岬ne eS里u叩O JO P押tIJp頃調印
                                              p〇〇〇〇JJO Se叩ゼd岬pⅢ駿叫n〇〇 〇l軍団0平e丁○ ○qユ:0⊥
                              X一一一〇〇〇一〇〇〇〇一一一〇〇一〇一一〇〇〇〇‑○○‑〇〇一〇〇〇〇〇〇〇一〇〇‑一一〇〇‑‑‑〇〇〇〇‑一一〇〇〇〇一一一〇〇〇一〇"○○̲̲
                                              ●S押せpU暫e口
                                                                       ̀NOⅡV甘Od甘○○ SÅSm
                                    pⅡ膨ÅNV抑〇〇日SI甘d糧日工N臼q甘▽Ⅹ○∀dユユ日置仏聞
                                       く●ONE dH VnI付人NVdMOO G甘VXOVd‑⊥ユ日置仏E[H
                                                                    うS調印セー
                                                 ̀§封印叩d
  壇ONV櫨VⅡddV 虞O ⅡO重器ON
                                                                           ̀p9咋叫丁S句関田でS S○○叩O
                (上潮Ⅴ)(測D)              暮I巧O J事叩eq uO P調布巾mpIA即丁即納OS SV「DnOCI
        ウL600‑A○○O乙:ON eSセ○            p聞くI「「臼DN∀叩ÅNOH⊥N▽ ̀帥Ⅴ^Ⅴ○○V〇人NO⊥
                              Ⅹ〇〇〇一一〇〇〇〇一〇〇〇〇〇一〇〇〇〇〇〇〇一一一一〇〇〇〇‑〇〇一〇〇一一一〇‑一一〇〇一〇一一一一一一一一〇〇一〇〇〇一̲̲〇〇〇〇輸○○̲
                                                       瀬を〇人」松田N量O ⊥OI道上SIq N江田ユSV言
                                                        上m○○ ⊥OI租LSIq S言上Ⅴ⊥S 〇日ユ皿
Case 2:20-cv-00974-GRB-AKT Document 12 Filed 05/05/20 Page 1 of 1 PageID #: 80
